Title: To George Washington from John Francis Mercer, 15 August 1793
From: Mercer, John Francis
To: Washington, George



Sir
Marlborough [Va.] Augt 15th 1793.

 From Yours of the 7th reach’d me at this place the day before yesterday, whether I came immediately after I left Philadelphia & where I have remain’d during the whole summer—I left the Deed with Doct. James Steuart to be executed by the several parties—he wrote me sometime since that this had been done & that the privy examinations were taken by a Judge out of Court, but that some formality still remainin[g] for myself to execute previous to recording—I woud have gone to Maryland for this purpose solely had I expected to have been detain’d here ’till this time—I shall return with my family in two weeks & any formality still requisite (but what it is does not occur) will be completed & the record

made & the Deed forwarded agreably to your desire. With high respect I am Sir Yr mo: Ob. hb. Servt

John Fs. Mercer

